USCA11 Case: 22-10410      Date Filed: 11/07/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10410
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMES DIXON,
a.k.a. Smoke,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:14-cr-20017-KMW-9
USCA11 Case: 22-10410         Date Filed: 11/07/2022      Page: 2 of 3




2                       Opinion of the Court                  22-10410

                     ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON and LUCK, Cir-
cuit Judges.
PER CURIAM:
       James Dixon appeals pro se the denial of his renewed motion
for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district
court ruled that Dixon failed to establish that an extraordinary and
compelling reason warranted his early release because he failed to
identify a medical condition that increased his risk of complications
from COVID-19, U.S.S.G. § 1B1.13, and that the statutory sentenc-
ing factors weighed against reducing his sentence, 18 U.S.C. § 3553.
We affirm.
       We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019)).
       A district “court may not modify a term of imprisonment
once it has been imposed” except in specified circumstances. 18
U.S.C. § 3582(c); see United States v. Puentes, 803 F.3d 597, 605–06
(11th Cir. 2015). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of imprison-
ment . . . after considering the factors set forth in section 3553(a) to
USCA11 Case: 22-10410         Date Filed: 11/07/2022     Page: 3 of 3




22-10410                Opinion of the Court                         3

the extent that they are applicable” if a reduction is warranted for
“extraordinary and compelling reasons” and “is consistent with ap-
plicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). The district court may deny a motion to
reduce on either ground. United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021).
        We need not address Dixon’s argument that his asthma
qualified as an extraordinary and compelling reason to justify his
early release because we can affirm on the alternative ground
stated by the district court. Before we will reverse a “judgment that
is based on multiple, independent grounds, an appellant must con-
vince us that every stated ground for the judgment against him is
incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014). Dixon does not dispute and has abandoned any
challenge that he could have made to the finding by the district
court that the sentencing factors support the denial of his motion.
Because Dixon has failed to challenge the alternative ruling that the
statutory sentencing factors weigh against granting him sentencing
relief, “it follows that the district court’s judgment is due to be af-
firmed.” Id.
       We AFFIRM the denial of Dixon’s motion for compassion-
ate release.